
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16



MACK-CALI REALTY CORPORATION

RESTRICTED SHARE AWARD AGREEMENT

MICHAEL GROSSMAN


--------------------------------------------------------------------------------


AGREEMENT EVIDENCING THE GRANT
OF A RESTRICTED SHARE AWARD PURSUANT
TO THE EMPLOYEE STOCK OPTION PLAN
OF MACK-CALI REALTY CORPORATION


        Agreement ("Agreement") effective as of December 6, 1999, ("Grant Date")
by and between Mack-Cali Realty Corporation (the "Company") and Michael Grossman
("Recipient").

        Whereas, pursuant to the Employee Stock Option Plan of Mack-Cali Realty
Corporation which was originally effective August 31, 1994 and amended and
restated as of December 11, 1998 (the "Plan"), the Company hereby awards shares
of the Company's common stock, par value $.01 per share ("Common Stock") to the
Recipient subject to such terms, conditions, and restrictions (hereinafter,
"Restricted Share Award") as set forth in the Plan and this Agreement;

        Now Therefore, the parties hereto hereby agree as follows:

        1.    Award of Shares of Restricted Stock.    

        Pursuant to the Plan, the Committee hereby awards to the Recipient,
effective as of the Grant Date, a Restricted Share Award representing the
conditional receipt of 4,000 shares of Common Stock ("Restricted Shares") at no
out-of-pocket cost to the Recipient subject to the terms, conditions and
restrictions set forth herein. Capitalized terms not otherwise defined in this
Agreement shall be as defined in the Plan.

        2.    Award Restrictions.    

        (a)    General Rules.    Ownership of Restricted Shares shall not vest
in the Recipient, and shall be subject to forfeiture until the conditions of
Section 2(b) and (c) are fully satisfied. For purposes of this Agreement, the
following concepts shall be defined as follows: (i) the lapse of restrictions on
the Recipient's rights with respect to the Restricted Shares granted hereunder
shall be referred to as "Vesting"; (ii) the period between the Grant Date and
the date of Vesting shall be referred to as the "Vesting Period"; and (iii) the
date Vesting occurs shall be referred to as the "Vesting Date."

        (b)    Vesting.    An aggregate of 4,000 Restricted Shares may vest in
the Recipient and vest on either a year by year basis over a five year Vesting
Period or on a cumulative basis over a seven year maximum Vesting Period. The
number of Restricted Shares scheduled to be vested and earned on each Vesting
Date on a year by year basis provided the Performance Goals specified in
Section 2(c) below are satisfied is as follows:

Restricted Shares


--------------------------------------------------------------------------------

  Vesting Date

--------------------------------------------------------------------------------

   600   January 1, 2000    600   January 1, 2001    800   January 1, 2002 1,000
  January 1, 2003 1,000   January 1, 2004

        The Vesting Date for this Agreement shall be each January 1st through
and including January 1, 2006. In determining the number of Restricted Shares
which are earned and vested, fractional shares shall be rounded down to the
nearest whole number and shall be aggregated and earned on the next Vesting
Date.

        (c)    Performance Goals.    (i) The Restricted Shares shall vest on the
applicable Vesting Date on a year by year basis provided one of the following
financial tests ("Financial Tests") is met for the measurement period ending on
the last day of the Company's fiscal year immediately preceding such Vesting
Date: (A) the Company achieves an eight percent (8%) funds from operations per
common share ("FFO") increase, or (B) shareholders receive a twelve and three
quarters percent (12.75%) total return (dividends, assuming reinvestment upon
applicable payment date, plus stock appreciation per share of Common Stock). For
purposes of this Agreement, FFO shall mean (i) net income (loss) before minority
interest of unit holders, computed in accordance with generally accepted
accounting

--------------------------------------------------------------------------------


principles ("GAAP"), excluding the effect of straight lining of rents, gains (or
losses) from debt restructuring, other extraordinary and significant
non-recurring items, and gains (or losses) on sale of property and other
property-related valuation allowances, plus real estate related depreciation and
amortization, as calculated in accordance with the National Association of Real
Estate Investment Trusts definition published in March 1995 after adjustment for
straight lining of rents and as applied in accordance with the accounting
practices and policies of the Company in effect from time to time on a
consistent basis to the entire Vesting Period, divided by (ii) the sum of
(A) the diluted weighted average number of outstanding shares of Common Stock
and (B) the diluted weighted average number of outstanding common limited
partnership units of Mack-Cali Realty, L.P., a Delaware limited partnership of
which the Company is the sole general partner (the "Partnership"), for the
applicable period with such calculations being made all before the effect on FFO
and diluted common shares/common limited partnership units resulting from
certain non-recurring cash payments made pursuant to certain written employment
agreements and from the vesting of restricted share awards and other similar
plans or compensation arrangements for the applicable period.

                (ii) In the event that neither of the Financial Tests above is
satisfied for the fiscal year of the Company corresponding to the applicable
Vesting Date ("Non-Achievement Year"), any Restricted Shares that failed to vest
under the annual performance goal criteria on such Date may vest on such Date or
on a subsequent Vesting Date provided the test described below is satisfied (the
"Cumulative Test"). The Cumulative Test shall be applied at the end of the
Non-Achievement Year or any subsequent fiscal year ("Catch-Up Year") with
respect to any Non-Achievement Year provided a Financial Test was satisfied in a
prior fiscal year or is satisfied in a Catch-Up Year, by applying the aggregate
Financial Test percentages and the performance goal requirement on a cumulative
basis beginning with the first fiscal year of the Vesting Period and ending with
the Non-Achievement Year or the Catch-Up Year, as applicable. In the event the
Cumulative Test is satisfied (i.e., the aggregate increase in FFO or aggregate
total return is not less than the minimum percentage required to satisfy the
Financial Test after taking into account the applicable Non-Achievement Year),
the Restricted Shares that failed to vest in the Non-Achievement Year shall
automatically vest on the Vesting Date applicable to the Non-Achievement Year or
the Catch-Up Year, as the case may be. For example, if vesting occurred in years
one (1) and two (2), year three (3) is a Non-Achievement Year, and the
Cumulative Test is met for the Non-Achievement Year (i.e., either FFO is not
less than twenty-four (24%) percent or the aggregate return is not less than
thirty-eight and one-quarter (38.25%) percent) vesting would occur on the
Vesting Date applicable to the Non-Achievement Year. In the event the Cumulative
Test is not met in the Non-Achievement Year, one of the Financial Tests is met
in year four (4), the Cumulative Test may be used. Under this scenario, vesting
in that portion of the Restricted Stock Award scheduled to vest in year three
(3) will occur in year four (4) if either the aggregate FFO is not less than
thirty-two percent (32%) or the aggregate total return is not less than
fifty-one percent (51%) at the end of the fourth (4th) fiscal year. Rules for
Application of the Cumulative Test: (a) the Cumulative Test will be applied
first at the end of any Non-Achievement Year, (b) it is not necessary for any
Catch-Up Year to immediately succeed a Non-Achievement Year in order for the
Cumulative Test to be applicable as long as the Catch-Up Year occurs during the
Vesting Period, (c) if two (2) or more Non-Achievement Years have occurred
during the Vesting Period and remain non-vested, in the event that the
Cumulative Test is met on a partial basis so that at least one (1) full year's
vesting may occur, the Restricted Share Award granted with respect to the last
Non-Achievement Year that has occurred, shall vest first and any excess shall be
credited to another Non-Achievement Year and (d) the Cumulative Test may be met
on a partial basis by aggregating percentages in excess of the minimum annual
requirement from more than one (1) fiscal year in the Vesting Period. For
example, if vesting occurred in year one (1) and the FFO is sixteen (16%)
percent, years two (2) and three (3) are Non-Achievement Years with a loss in
year two (2) of two (2%) percent and year three (3) the FFO is four (4%)
percent, the Restricted Shares awarded with respect to year three (3) would vest
under the Cumulative Test and two (2%) percent of the remaining FFO would be
available to be used in year two

2

--------------------------------------------------------------------------------


(2) or any other year (e.g., in the event that FFO were fourteen (14%) percent
in year four (4), the Restricted Shares applicable to year two (2) would also
vest. In the alternative, if FFO were six (6%) percent in year four (4), year
four (4) would vest and year two (2) would remain a Non-Achievement Year).
Notwithstanding any contrary provisions contained in this Section 2(c) and
subject to Section 4 below, any Restricted Shares that have not been earned and
vested by January 1, 2004 on a year by year basis or by January 1, 2006 pursuant
to the Cumulative Test shall automatically be canceled and forfeited.

        (d)    Lapse of Restrictions.    Upon the Vesting of Restricted Shares,
the Recipient shall own the Shares free and clear of all restrictions imposed by
this Agreement and the Recipient shall be free to hold or dispose of such Shares
in his discretion, subject to applicable federal and state law or regulations.

        (e)    Prohibition Against Assignment.    During the Vesting Period, the
Restricted Shares may not be transferred or encumbered by the Recipient by means
of sale, assignment, mortgage, transfer, exchange, pledge, or otherwise. The
levy of any execution, attachment, or similar process upon the Restricted Shares
shall be null and void.

        3.    Stock Certificates.    

        (a)    Certificates.    Restricted Shares shall be evidenced by one or
more stock certificates registered in the name of the Recipient or a nominee or
nominees therefor. Prior to Vesting, the Company shall prepare and issue
separate certificates for the Restricted Shares scheduled to vest in each year
(the "Share Certificates"), which shall be registered in the name of the
Recipient and which shall bear such restrictive legend or legends (if any) as
the Company may deem necessary or desirable under any applicable law.

        (b)    Stock Powers.    The Recipient shall execute and deliver to the
designee of the Company (the "Designee") stock powers corresponding to the Share
Certificates designating the Company as the transferee of an unspecified number
of Shares, which stock powers may be completed by the Designee as specified
herein. The Recipient and the Company each waive the requirement that the
signature of the Recipient on the stock powers be guaranteed. Upon receipt of a
copy of this Agreement and the stock powers, each signed by the Recipient, the
Designee shall promptly notify the proper officers of the Company and the Share
Certificates and stock powers shall be held by the Company in accordance with
the terms of this Agreement.

        (c)    Effect of Vesting.    Upon Vesting, the Company shall cause to be
delivered to the Recipient (i) a certificate for the Shares which have vested
free and clear of restrictive legends and (ii) any stock powers signed hereunder
by the Recipient remaining in its possession related to the vested shares. In
the event that the Recipient dies before delivery of the certificate, such
certificate shall be delivered to, and registered in the name of, the
Recipient's beneficiary or estate, as the case may be.

        (d)    Rights of Stockholder.    Except as otherwise provided in
Section 2 and this Section 3, during the Vesting Period and after the
certificates for the Restricted Shares have been issued, the Recipient shall be
entitled to all rights of a stockholder of the Company, including the right to
vote and the right to receive dividends, with respect to the Restricted Shares
subject to this Agreement. Subject to applicable withholding requirements, if
any, dividends on the Restricted Shares shall be paid to the Recipient when
earned and payable.

        (e)    Power of Designee.    The Designee is hereby authorized by the
Recipient to utilize the stock power delivered by the Recipient to transfer all
forfeited Shares to the Company upon receipt of instructions from a duly
authorized representative of the Company.

3

--------------------------------------------------------------------------------


        4.    Termination of Employment; Change in Control.    

        (a)    Termination Due to Disability, Death or for Good Reason; Change
in Control.    Notwithstanding any provision of the Plan to the contrary, if the
Recipient terminates employment with the Company due to Disability (as
hereinafter defined), death, a termination by the Recipient for Good Reason (as
hereinafter defined) or a termination initiated by the Company without Cause (as
hereinafter defined), all Restricted Shares subject to this Agreement and held
by, or on behalf of, the Recipient shall be deemed earned and vested as of the
Recipient's last day of employment with the Company. Notwithstanding any
provision of the Plan to the contrary, all Restricted Shares subject to this
Agreement and held by the Recipient on the date a Change in Control (as
hereinafter defined) occurs shall be deemed earned and vested as of such date.

        (b)    Termination for Any Other Reason.    If the Recipient's
employment with the Company terminates prior to January 1, 2006 for reasons
other than Disability, death, a termination initiated by the Company without
Cause or by the Recipient for Good Reason or as a result of a Change in Control,
any Restricted Shares subject to this Agreement that have not been earned and
vested prior to the Recipient's termination of employment shall be immediately
forfeited on the last day of the Recipient's employment with the Company.

        (c)    Definitions.

        (i)    Cause.    For purposes of this Agreement, "Cause" shall mean
Recipient's (A) willful and continued failure to use best efforts to
substantially perform his duties for the Company (other than any such failure
resulting from Recipient's incapacity due to physical or mental illness) for a
period of thirty (30) days after written demand for substantial performance is
delivered by the Company specifically identifying the manner in which the
Company believes Recipient has not substantially performed his duties for the
Company; (B) willful misconduct and/or willful violation of Paragraph 5 hereof,
which is materially economically injurious to the Company and the Partnership
taken as a whole; or (C) conviction of, or plea of guilty to a felony. For
purposes of this sub-paragraph, no act, or failure to act, on Recipient's part
shall be considered "willful" unless done, or omitted to be done, by him (I) not
in good faith and (II) without reasonable belief that his action or omission was
in furtherance of the interests of the Company.

        (ii)    Disability.    For purposes of this Agreement, "Disability"
shall mean a determination by the Company, upon the advice of an independent
qualified physician, reasonably acceptable to Recipient, that Recipient has
become physically or mentally incapable of performing his duties for the Company
and such disability has disabled Recipient for a cumulative period of one
hundred eighty (180) days within a twelve (12) month period.

        (iii)    Good Reason.    For purposes of this Agreement, termination for
"Good Reason" shall mean termination by Receipt (A) upon an assignment to
Recipient of duties materially and adversely inconsistent with Recipient's
status as Vice President—Leasing or a material or adverse alteration in the
nature of or diminution in Recipient's duties for the Company and/or
responsibilities, reporting obligations, titles or authority; (B) upon a
reduction in Recipient's annual base salary or a material reduction in other
benefits (except for bonuses or similar discretionary payments) as in effect at
the time in question or a failure to pay such amounts when due; (C) on or within
six (6) months following a Change in Control; (D) upon any purported termination
of Recipient's employment for Cause which is not effected pursuant to the
procedures of sub-paragraph 4(c)(i) (and for purposes of this Agreement, in the
event of such failure to comply, no such purported termination shall be
effective); or (E) upon the relocation of the Company's principal executive
offices or Recipient's own office location to a location more than thirty
(30) miles away from Elmsford, New York.

        (iv)    Change in Control.    For purposes of this Agreement "Change in
Control" shall mean that any of the following events has occurred: (A) any
"person" or "group" of persons, as such

4

--------------------------------------------------------------------------------




terms are used in Sections 13 and 14 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), other than any employee benefit plan sponsored by
the Company, becomes the "beneficial owner", as such term is used in Section 13
of the Exchange Act, (irrespective of any vesting or waiting periods) of
(I) Common Stock or any class of stock convertible into Common Stock and/or
(II) Common OP Units or preferred units or any other class of units convertible
into Common OP Units, in an amount equal to twenty (20%) percent or more of the
sum total of the Common Stock and the Common OP Units (treating all classes of
outstanding stock, units or other securities convertible into stock units as if
they were converted into Common Stock or Common OP Units as the case may be and
then treating Common Stock and Common OP Units as if they were a single class)
issued and outstanding immediately prior to such acquisition as if they were a
single class and disregarding any equity raise in connection with the financing
of such transaction; (B) any Common Stock is purchased pursuant to a tender or
exchange offer other than an offer by the Company; (C) the dissolution or
liquidation of the Company or the consummation of any merger or consolidation of
the Company or any sale or other disposition of all or substantially all of its
assets, if the shareholders of the Company and unitholders of the Partnership
taken as a whole and considered as one class immediately before such transaction
own, immediately after consummation of such transaction, equity securities and
partnership units possessing less than fifty (50%) percent of the surviving or
acquiring company and partnership taken as a whole; or (D) a turnover, during
any two (2) year period, of the majority of the members of the Board, without
the consent of the remaining members of the Board as to the appointment of the
new Board members.

        5.    Confidential Information.    

        (a)    Recipient understands and acknowledges that during his employment
with the Company, he will be exposed to Confidential Information (as defined
below), all of which is proprietary and which will rightfully belong to the
Company. Recipient shall hold in a fiduciary capacity for the benefit of the
Company such Confidential Information obtained by Recipient during his
employment with the Company and shall not, directly or indirectly, at any time,
either during or after his employment with the Company, without the Company's
prior written consent, use any of such Confidential Information or disclose any
of such Confidential Information to any individual or entity other than the
Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Company or as otherwise required by law. Recipient shall take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

        (b)    The term "Confidential Information" shall mean any information
not generally known in the relevant trade or industry or otherwise not generally
available to the public, which was obtained from the Company or its predecessors
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Recipient on behalf
of the Company or its predecessors. For purposes of this Paragraph 5, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.

        (c)    Except for such items which are of a personal nature to Recipient
(e.g., daily business planner), all writings, records, and other documents and
things containing any Confidential Information shall be the exclusive property
of the Company, shall not be copied, summarized, extracted from, or removed from
the premises of the Company, except in pursuit of the business of the Company
and at the direction of the Company, and shall be delivered to the Company,
without retaining any copies, upon the termination of Recipient's employment or
at any time as requested by the Company.

        (d)    The parties hereto agree that the Company would suffer
irreparable harm from a breach by Recipient of any of the covenants or
agreements contained in this Paragraph 5. Therefore, in the event of the actual
or threatened breach by Recipient of any of the provisions of this Paragraph 5,
the

5

--------------------------------------------------------------------------------


Company may, in addition and supplementary to other rights and remedies existing
in its favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violation of the provisions thereof.

        6.    Withholding.    

        In connection with the delivery of any stock certificates, or the making
of any payment in accordance with the provisions of this Agreement, the Company
shall withhold Shares or cash amounts (for fractional Shares) equal to the taxes
then required by applicable federal, state and local law to be so withheld.

        7.    Adjustments for Capital Changes.    

        In the event of any change in the outstanding shares of Common Stock of
the Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares, or
other similar corporate change, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company, a duly
authorized representative of the Company shall adjust the number of Restricted
Shares granted pursuant to the Plan and this Agreement to prevent dilution or
enlargement of the rights granted to the Recipient.

        8.    No Right to Continued Employment.    

        Nothing in this Agreement shall confer on the Recipient any right to
continue as an employee of the Company or in any way affect the Company's or any
subsidiary's right to terminate the Recipient's employment at any time.

        9.    Notice.    

        Any notice to the Company hereunder shall be in writing addressed to:

Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016


Attn:    Mitchell E. Hersh
            Chief Executive Officer

Any notice to the Recipient hereunder shall be in writing addressed to:

Mr. Michael Grossman
[Intentionally Omitted]

or such other address as the Recipient shall notify the Company in writing.

        10.    Entire Agreement.    

        This Agreement contains the entire understanding of the parties and
shall not be modified or amended except in writing and duly signed by each of
the parties hereto. No waiver by either party of any default under this
Agreement shall be deemed a waiver of any later default thereof.

        11.    Construction.    

        The various provisions of this Agreement are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

        12.    Governing Law.    

        This Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts made, and to be enforced, within the State of New
Jersey.

        13.    Successors.    

        This Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.

6

--------------------------------------------------------------------------------

        In Witness Whereof, the parties hereto have executed this Agreement to
be effective on the date first above written.

    Mack-Cali Realty Corporation
 
 
By:
/s/ MITCHELL E. HERSH

--------------------------------------------------------------------------------

Mitchell E. Hersh
Chief Executive Officer
 
 
Recipient
 
 
/s/ MICHAEL GROSSMAN

--------------------------------------------------------------------------------

Michael Grossman


7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16



MACK-CALI REALTY CORPORATION RESTRICTED SHARE AWARD AGREEMENT MICHAEL GROSSMAN
AGREEMENT EVIDENCING THE GRANT OF A RESTRICTED SHARE AWARD PURSUANT TO THE
EMPLOYEE STOCK OPTION PLAN OF MACK-CALI REALTY CORPORATION
